4 N.Y.3d 737 (2004)
JANE HOM, Respondent,
v.
GEORGE HOM, Appellant.
Court of Appeals of the State of New York.
Submitted December 13, 2004.
Decided December 21, 2004.
Appeal, insofar as taken from the October 15, 2002 Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that it does not lie, appellant having previously taken an appeal to the Court of Appeals (99 NY2d 569) from the same Appellate Division order from which his appeal is currently taken; appeal, insofar as taken from that portion of the December 8, 2003 Appellate Division order that affirmed the imposition of sanctions, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal, insofar as taken from the remainder of the December 8, 2003 Appellate Division order, otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the remaining portion of the order does not finally determine the action within the meaning of the Constitution.